                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                               No. 18-CR-3028 CJW
 vs.                                               ORDER REGARDING
                                              MAGISTRATE’S REPORT AND
 CHRIS BRUCE,
                                                   RECOMMENDATION
                Defendant.                    CONCERNING DEFENDANT’S
                                                     GUILTY PLEA
                                ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On July 25, 2018, a one-count Indictment was filed against defendant. On
September 28, 2018, defendant appeared before United States Magistrate Judge Mark
Roberts and entered a plea of guilty to count one of the Indictment. On October 3, 2018,
Judge Roberts filed a Report and Recommendation in which he recommended that
defendant’s guilty plea be accepted.      No objections to Judge Roberts’ Report and
Recommendation were filed. The Court, therefore, undertakes the necessary review of
Judge Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.    ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C). Where no objection has been made to a magistrate’s report
and recommendation, the Court reviews the magistrate’s report and recommendation
for clear error. 28 U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal
Procedure 59(b) provides for review of a magistrate judge’s report and recommendation
on dispositive motions, where objections are made, as follows:
             The district judge must consider de novo any objection to the
             magistrate judge’s recommendation. The district judge may
             accept, reject, or modify the recommendation, receive further
             evidence, or resubmit the matter to the magistrate judge with
             instructions.

FED. R. CRIM. P. 59(b)(3).1
      In this case, no objections have been filed, and it appears to the Court upon review
of Judge Roberts’ findings and conclusions that the findings and conclusions are not
clearly erroneous.    Therefore, the Court ACCEPTS Judge Roberts’ Report and
Recommendation of October 3, 2018, and ACCEPTS defendant’s plea of guilty in this
case to count one of the Indictment.
      IT IS SO ORDERED this 18th day of October, 2018.




                                         __________________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per
curiam), suggests that a defendant may have the right to de novo review of a magistrate
judge’s recommendation to accept a plea of guilty even if no objection is filed.



                                           2
